—In an action for a judgment directing the defendants to remove encroachments from the plaintiffs property, the plaintiff appeals from an order of the Supreme Court, Orange County (Sherwood, J.), dated October 3, 1995, which denied its motion pursuant to CPLR 5015 (a) (3) to vacate an order of the same court dated July 17, 1995.
Ordered that the order is affirmed, with costs.
On appeal, the plaintiff contends that an order awarding the defendants summary judgment should be vacated because the defendants relied upon a fraudulent deed to establish their ownership of the disputed property. However, the only evi*548dence submitted in support of this claim was the affirmation of an individual employed by the plaintiff, which was not executed before a notary public or other official authorized to administer affirmations (see, CPLR 2309). Accordingly, the affirmation was without probative value (see, Slavenberg Corp. v Opus Apparel, 53 NY2d 799; Morrison v Hindley, 221 AD2d 691; Majestic Farms Supply v Surowiec, 160 AD2d 777). Accordingly, the plaintiff’s motion to vacate was properly denied. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.